Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed September 20, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 8, and 15 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adir (PG Pub. No. 2018/0278634 A1), and further in view of Cammert (PG Pub. No. 2013/0046725 A1).
Regarding Claim 1, Adir discloses a system, comprising a processor, to:
monitor activity on a database server to generate an events stream (see Adir, paragraph [0018], where the user tracking manager 124 can generate a first set of plurality of time series based on a plurality of properties corresponding to user actions for each user in a set of users)
convert the events stream into a time series (see Adir, paragraph [0018], where the user tracking manager 124 can generate a first set of plurality of time series based on a plurality of properties corresponding to user actions for each user in a set of users); and
send the time series to a streaming analytics engine (see Adir, paragraph [0012], where in some embodiments, the device can also detect an anomaly based on a new value in the time series).
Adir does not disclose approximating activity load of the database server using exponential smoothing calculated in response to detecting an event in the events stream.  Cammert discloses approximating activity load of the database server using exponential smoothing calculated in response to detecting an event in the events stream (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 2, Adir in view of Cammert discloses the system of Claim 1, wherein the processor is to monitor the activity per each user or database (see Adir, paragraph [0018], where the user tracking manager 124 can generate a first set of plurality of time series based on a plurality of properties corresponding to user actions for each user in a set of users).
Regarding Claim 4, Adir in view of Cammert discloses the system of Claim 1, wherein:
Adir does not disclose the exponential smoothing is calculated based on a current event timestamp and a previous event timestamp in the events stream.  Cammert discloses the exponential smoothing is calculated based on a current event timestamp and a previous event timestamp in the events stream (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 6, Adir in view of Cammert discloses the system of Claim 1, wherein the processor is to:
Adir does not disclose approximate an updated activity load of the database server at each detected additional event in the events stream.  Cammert discloses approximate an updated activity load of the database server at each detected additional event in the events stream (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 8, Adir discloses a computer-implemented method, comprising:
monitor activity on a database server to generate an events stream (see Adir, paragraph [0018], where the user tracking manager 124 can generate a first set of plurality of time series based on a plurality of properties corresponding to user actions for each user in a set of users)
convert the events stream into a time series (see Adir, paragraph [0018], where the user tracking manager 124 can generate a first set of plurality of time series based on a plurality of properties corresponding to user actions for each user in a set of users); and
send the time series to a streaming analytics engine (see Adir, paragraph [0012], where in some embodiments, the device can also detect an anomaly based on a new value in the time series).
Adir does not disclose approximating activity load of the database server using exponential smoothing calculated in response to detecting an event in the events stream.  Cammert discloses approximating activity load of the database server using exponential smoothing calculated in response to detecting an event in the events stream (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 9, Adir in view of Cammert discloses the computer-implemented method of Claim 8, further comprising separating the events stream into per-user streams or per-database streams (see Adir, paragraph [0018], where the user tracking manager 124 can generate a first set of plurality of time series based on a plurality of properties corresponding to user actions for each user in a set of users).
Regarding Claim 10, Adir in view of Cammert discloses the computer-implemented method of Claim 8, further comprising:
Adir does not disclose receiving an adjustable smoothing factor and converting the events stream using the exponential smoothing based on the smoothing factor.  Cammert discloses receiving an adjustable smoothing factor and converting the events stream using the exponential smoothing based on the smoothing factor (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 11, Adir in view of Cammert discloses the computer-implemented method of Claim 8, wherein converting the events stream comprises:
Adir does not disclose approximate an updated activity load of the database server at each detected additional event in the events stream.  Cammert discloses approximate an updated activity load of the database server at each detected additional event in the events stream (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 12, Adir in view of Cammert discloses the computer-implemented method of Claim 8, wherein executing the streaming analytics engine comprises:
Adir does not disclose predicting a future activity load based on the time series.  Cammert discloses predicting a future activity load based on the time series (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 14, Adir in view of Cammert discloses the computer-implemented method of Claim 8, wherein executing the streaming analytics engine comprises clustering the time series with another calculated time series (see Adir, paragraph [0010], where the technique described herein include generating time series based on tracking user actions on a computer system (e.g., a database), clustering the users according to collected data).
Regarding Claim 15, Adir discloses a computer program product for approximating activity loads in databases, the computer program product comprising a computer-readable storage medium having code embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program code executable by the processor to cause the processor to:
 monitor activity on a database server to generate an events stream (see Adir, paragraph [0018], where the user tracking manager 124 can generate a first set of plurality of time series based on a plurality of properties corresponding to user actions for each user in a set of users)
convert the events stream into a time series (see Adir, paragraph [0018], where the user tracking manager 124 can generate a first set of plurality of time series based on a plurality of properties corresponding to user actions for each user in a set of users); and
send the time series to a streaming analytics engine (see Adir, paragraph [0012], where in some embodiments, the device can also detect an anomaly based on a new value in the time series).
Adir does not disclose approximating activity load of the database server using exponential smoothing calculated in response to detecting an event in the events stream.  Cammert discloses approximating activity load of the database server using exponential smoothing calculated in response to detecting an event in the events stream (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 16, Adir in view of Cammert discloses the computer program product of Claim 15, further comprising program code executable by the processor to separate the events stream into per-user streams or per-database streams (see Adir, paragraph [0018], where the user tracking manager 124 can generate a first set of plurality of time series based on a plurality of properties corresponding to user actions for each user in a set of users).
Regarding Claim 17, Adir in view of Cammert discloses the computer program product of Claim 15, further comprising program code executable by the processor to:
Adir does not disclose approximate an updated activity load of the database server at each detected additional event in the events stream.  Cammert discloses approximate an updated activity load of the database server at each detected additional event in the events stream (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 18, Adir in view of Cammert discloses the computer program product of Claim 15, further comprising program code executable by the processor to:
Adir does not disclose predicting a future activity load based on the time series.  (see Cammert, paragraph [0065], where different example strategies may be used for the forecasting itself; for example, some or all of the following strategies may be used … exponential smoothing: compute incrementally a weighted average of the next event and the last estimate; a smoothing parameter allows adjusting the emphasis on recent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Cammert for the benefit of forecasting future behavior of event streams (see Cammert, Abstract).
Regarding Claim 20, Adir in view of Cammert discloses the computer program product of Claim 15, further comprising program code executable by the processor to cluster the time series with another calculated time series (see Adir, paragraph [0010], where the technique described herein include generating time series based on tracking user actions on a computer system (e.g., a database), clustering the users according to collected data).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Cammert as applied to Claims 1, 2, 4, 6, 9-12, 14-18, and 20 above, and further in view of Watanabe (PG Pub. No. 2016/0336154 A1).
Regarding Claim 3, Adir in view of Cammert discloses the system of Claim 1, wherein:
Adir does not disclose the exponential smoothing is based on a density function of the activity load that uses a smoothing exponential average of events in the events stream.  Watanabe discloses the exponential smoothing is based on a density function of the activity load that uses a smoothing exponential average of events in the events stream (see Watanabe, paragraph [0029], where in a data processing method in which processing is performed to data by using an adaptive double exponential smoothing method for varying a smoothing parameter in accordance with an error between input data and a predicted value of smoothed data, a responsiveness coefficient of the smoothing parameter is derived by using a probability density function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Watanabe for the benefit of causing a high S/N ratio and shortening of data delay time or data responsiveness improvement to be compatible with each other in a time series smoothing (see Watanabe, paragraph [0028]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Cammert as applied to Claims 1, 2, 4, 6, 9-12, 14-18, and 20 above, and further in view of Rasekh (US Patent No. 10,380,290 B1).
Regarding Claim 5, Adir in view of Cammert discloses the system of Claim 1, wherein the processor is to:
Adir does not disclose approximating an activity load of database server for a plurality of simulated time windows in parallel.  Rasekh discloses approximating an activity load of database server for a plurality of simulated time windows in parallel (see Rasekh, column 4, lines 55-58, where at 804, transient analysis and simulations are performed for the time windows in parallel using different processors respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Rasekh for the benefit of parallel transient analysis and simulation (see Rasekh, Abstract).
Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Cammert as applied to Claims 1, 2, 4, 6, 9, 14-17, and 20 above, and further in view of Bansal (US Patent No. 7,310,590 B1).
Regarding Claim 7, Adir in view of Cammert discloses the system of Claim 1, wherein:
Adir does not disclose the streaming analytics engine is to perform anomaly detection on the time series.  Bansal discloses the streaming analytics engine is to perform anomaly detection on the time series (see Bansal, column 1, lines 60-61, where in one embodiment, an anomaly may be detected by receiving a first set of data of a time series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Bansal for the benefit of identifying anomalous time-series data using a plurality of functions (see Bansal, Abstract).
Regarding Claim 13, Adir in view of Cammert discloses the computer-implemented method of Claim 8, wherein executing the streaming analytics engine comprises:
Adir does not disclose calculating statistics on the time series to generate anomalies in real time in response to detecting that a current value of the time series exceeds a deviation threshold.  Bansal discloses calculating statistics on the time series to generate anomalies in real time in response to detecting that a current value of the time series exceeds a deviation threshold (see Bansal, column 1, lines 45-59, where an anomaly detection system analyzes an application data time series to identify anomalies … an anomaly occurs when an actual data point in the series differs significantly from the data point’s expected value as generated by the functions … if enough functions detect an anomaly has occurred for a data point, an anomaly event is generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Bansal for the benefit of identifying anomalous time-series data using a plurality of functions (see Bansal, Abstract).
Regarding Claim 19, Adir in view of Cammert discloses the computer program product of Claim 15, further comprising program code executable by the processor to:
 Adir does not disclose calculating statistics on the time series to generate anomalies in real time in response to detecting that a current value of the time series exceeds a deviation threshold.  Bansal discloses calculating statistics on the time series to generate anomalies in real time in response to detecting that a current value of the time series exceeds a deviation threshold (see Bansal, column 1, lines 45-59, where an anomaly detection system analyzes an application data time series to identify anomalies … an anomaly occurs when an actual data point in the series differs significantly from the data point’s expected value as generated by the functions … if enough functions detect an anomaly has occurred for a data point, an anomaly event is generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adir with Bansal for the benefit of identifying anomalous time-series data using a plurality of functions (see Bansal, Abstract).
Response to Arguments
Applicant’s Arguments, filed September 20, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Wunderlin (PG Pub. No. 2006/0191161 A1), which concerns controlling a dryer appliance using, inter alia, an exponential smoothing filter with an adjustable smoothing factor.
Haruna (PG Pub. No. 2005/0089063 A1), which concerns, inter alia, projecting future server loads.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161